                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RAISA MORALES o/b/o N.C.G.,
          Plaintiff,                                       CIVIL ACTION

                                                           NO. 18�2006
              v.

ANDREW M. SAUL, 1                                                              FILED
Acting Commissioner of Social Security,                                        AUG 1 3 2019
            Defendant.
                                                                             KATE BARKMAN. Clerk
                                                                           By:          Dep. Clerk
                                            ORDER

       AND NOW, this/ J1iy of��                          , 2019, upon independent review of the

brief in support of review filed by Plaintiff, Defendant's response thereto, and Plaintiffs reply

(Doc. Nos. 13, 14 & 16), and the administrative record, and after careful consideration of the

Report and Recommendation of United States Magistrate Judge David R. Strawbridge, it is

hereby ORDERED that:

       1.     The Report and Recommendation is APPROVED and ADOPTED;

       2.     The final decision of the Commissioner denying disability benefits to Plaintiff is

AFFIRMED and Plaintiffs Request for Review is DENIED; and

       3.     The Clerk of the Court shall mark this case CLOSED for statistical purposes.


                                                    BY THE COURT:




1
 Andrew M. Saul became Commissioner of Social Security on June 4, 2019 and is therefore
substituted for Nancy A. Berryhill as Defendant in this suit. See Fed. R. Civ. P. 25(d)(l); 42
U.S.C. § 205(g) (Social Security disability actions "survive notwithstanding any change in the
person occupying the office of Commissioner of Social Security or any vacancy in such office").
